Citation Nr: 0213037	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-16 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
healed fracture of the right clavicle, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In correspondence received by VA in May 2002, the veteran has 
raised the issue of service connection for a psychiatric 
disorder.  That issue has not been developed for appellate 
review, is not inextricably intertwined with the issues 
before the Board, and is referred to the RO for initial 
consideration.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

The veteran's right shoulder disorder is currently manifested 
by arthritis and pain on extreme range of motion.  He can 
move his arm above shoulder level and the objective 
manifestation of pain and dysfunction is no more than mild.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a healed fracture of the right clavicle have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5003, 5203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The Board finds that the VA 
has met its duty to advise and notify the veteran in this 
case.  Specifically, the appellant was advised and notified 
of the evidence necessary to establish a higher rating in the 
Statement of the Case (SOC) as well as in a letter from VA 
dated in June 2002.  The Board finds that the discussions in 
the rating decisions, the SOC and RO letters sent to the 
veteran informed him of the type of evidence necessary to 
substantiate the claim.  They informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
veteran has cited several sources of VA treatment, and the 
record reflects that the RO obtained these VA medical 
records.  The veteran has been afforded two VA orthopedic 
examinations since his claim was filed.  The veteran has not 
identified additional records that need to be obtained.  In 
July 2002, the veteran was notified that he had an additional 
90 days to submit evidence.  The veteran did not submit any 
additional records.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran is claiming an increased evaluation for his 
service connected right shoulder disorder.  Service 
connection for the residuals of a fracture of the right 
clavicle was first established by rating decision in January 
1986.  A noncompensable evaluation was awarded at that time.  
The rating was increased to 10 percent disabling by rating 
decision in September 1999, after arthritis was found to be 
manifested in the acromioclavicular joint.  This is the 
rating that the veteran has appealed.  

VA outpatient treatment records, dated from July 1994 to 
February 1999, show that the veteran received occasional 
treatment for his right shoulder disorder during this time.  
In 1998, arthritis in the shoulder joint was noted.  

An examination was conducted by VA in August 1999.  It was 
initially noted that the veteran was right handed.  It was 
reported that the veteran had initially sustained a fracture 
of the right clavicle in 1964.  The fracture had healed 
uneventfully, but he had recently been having pain over the 
clavicle and limitation of motion of the right shoulder.  He 
had recently had some improvement after having received a 
cortisone injection to the region.  He otherwise took 
medication for pain management.  On examination, the clavicle 
was palpated throughout its length with no evidence of any 
prominence or bony deformity involving the right clavicle.  
He did have an exaggerated pain response to palpation over 
the mid-clavicular region with no evidence of any swelling 
over the region.  He had no pain over the acromioclavicular 
and sternoclavicular joints.  Range of motion of the right 
shoulder was 45 degrees of abduction and 45 degrees of 
flexion, with 90-degree internal rotation and no external 
rotation about the right shoulder.  There was a severe amount 
of pain on extremes of range of motion in his shoulder.  
There was good supraspinatus muscle strength in his right 
shoulder and no evidence of sulcus signs of other signs of 
shoulder instability.  X-ray studies showed a well-healed 
middle third old right clavicle fracture, with no signs of 
nonunion or gross bony malalignment.  There were also 
degenerative changes seen at the acromioclavicular joint.  
The impressions were status post healed right clavicle 
fracture and right shoulder adhesive capsulitis.  

VA outpatient treatment records, dated from January 2001 to 
December 2001, do not show treatment for the veteran's right 
shoulder disorder.  

An examination was conducted by VA in January 2002.  At that 
time, it was reported that the veteran was left hand 
dominant.  His history of right clavicle fracture was 
related.  Right shoulder pain had worsened over the years, 
with the pain being in the clavicle over the anterior central 
aspect of the middle of the clavicle as well as in the neck 
and running down the arm.  He also had bilateral arm pain 
with numbness.  He had pain with movement.  An examination of 
the right shoulder revealed passive range of motion with 
abduction from 0 to 160 degrees; forward elevation from 0 to 
160 degrees; and external and internal rotation both to 90 
degrees.  Strength was 5/5 in all muscle groups.  He had a 
positive impingement sign.  It was reported that the shoulder 
had full range of passive motion.  Adduction of the shoulder 
elicited some pain in the acromioclavicular joint region.  
There was also pain to palpation there.  X-ray studies 
revealed a healed right mid-clavicular fracture with some 
right AC joint arthritis.  The impressions were right mid-
clavicle fracture, which had healed well; right 
acromioclavicular joint arthritis; right shoulder impingement 
syndrome.  In the examiner's opinion, the impingement 
syndrome and the arthritis were widely related to the trauma 
sustained in the right clavicle.  Neck pain and numbness 
running down the arms was not considered to be related to the 
right clavicle fracture.  The limitations that came from the 
shoulder pathology would cause difficulties with overhead 
activities.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's multiple joint 
arthritis, has taken the veteran's complaints of pain into 
consideration, where appropriate.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

Impairment of the clavicle or scapula shall be rated as 10 
percent for either a major or minor extremity, or shall be 
rated on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Code 5203.  

For limitation of motion of the arm to shoulder level, a 20 
percent rating is warranted; for motion limited to midway 
between the side and shoulder level, a 30 percent rating is 
warranted for a major extremity and 20 percent rating is 
warranted for a minor extremity.  38 C.F.R. § 4.71, Code 
5201.  

The veteran does not manifest malunion of his right clavicle 
as a result of the fracture he sustained during service.  He 
has manifested arthritis and impingement syndrome of the 
right shoulder.  Arthritis is rated on the basis of 
limitation of motion.  For a 20 percent rating to be 
warranted, it would have to be shown that the veteran can not 
raise his arm above shoulder level.  On the most recent 
examination by VA he was able to do so.  In fact the veteran 
is able to raise his arm well above shoulder level.  Even 
taking into account the dysfunction due to pain and the 
difficulty he would have working above shoulder level, the 
objective manifestations of disability do not approximate the 
criteria for a 20 percent rating.  His current 10 percent 
rating is made on the basis of some limitation of motion that 
is not otherwise compensable.  Review of the record shows 
that rating to be appropriate.  



ORDER

An increased rating for the residuals of a right clavicle 
fracture is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


